Citation Nr: 1219538	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a mouth injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in part, denied service connection for residuals of a mouth injury.  In January 2011, the Board remanded this matter for further development, which has been accomplished, and the case has been returned to the Board for appellate consideration.  

The Board notes that the Veteran also perfected an appeal of the issue of service connection for residuals of a leg injury, which was also the subject of the January 2011 remand.  However, in a February 2012 rating decision, the Appeals Management Center (AMC) granted service connection for a scar to the middle anterior right leg and assigned a non-compensable evaluation effective August 25, 2004.  The Board believes that this decision represented a full grant of benefits sought, and that this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As noted above, the Board remanded this matter in January 2011 to provide the Veteran an examination for his claimed residuals of mouth injury.  Subsequently, the Veteran was afforded an examination February 2011.  Review of the examination report reveals that although the February 2011 examiner was comprehensive as to the residuals of the Veteran's dental disabilities, she did not address the presence of any mouth scars incurred during service as asserted by the Veteran.  As the Board previously noted in the January 2011 remand, the Veteran contends that his mouth injury occurred when a helicopter was used to move a 155 cannon, the wind force blew something into his lip, and he sustained an injury that became infected.  He indicated that he could not shave his lip and that he had worn a mustache for years to cover the scars from his mouth injury.  As the presence or absence of scarring has not yet been addressed, on remand the Veteran must be provided another examination to determine the nature and etiology of any scar or scars in the area of the mouth.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of the claimed mouth scar(s).  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  The examiner should also be advised that the Board has accepted the Veteran's report of incident involving his mouth in service.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify whether the Veteran currently has a scar or scars in the area of his mouth, to specifically include a scar above his lip.  If any scarring is present, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the current scar(s) is related to any disease or injury in service. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


